DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on October 13, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/STEVEN H LOKE/             Supervisory Patent Examiner, Art Unit 2818                                                                                                                                                                                           

	Office action sent 4/2/2020 is withdrawn and new nonfinal rejection is recited below. 

Specification

The specification of the instant application does not disclose the housing having a glass portion and metal portion as recited in claims 16 and 18, only that the housing 12 may be formed of materials such as plastic or metal.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 13-15, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al. (US 2010/0315570) (“Mathew”) in view of Joo et al. (US 2008/0039159) (“Joo”).
With regard to claim 1, figure 9 of Mathew discloses an electronic device comprising: a camera 102; and a display 82 comprising: a thin-film transistor layer 76; wherein the camera 102 receives light through the opening (“clear portions of layers 70 and 76 under openings 87 and 681”, par [0063]) and through a portion of the thin-film transistor layer 76 covering the camera 102; and a polarizer layer 88 that overlaps the opening (“clear portions” of layer 76 under openings 87 and 681”, par [0063]) in the thin-film transistor layer 76. 

However, figure 8 of Mathew discloses that the camera 102 extends at least partly into the opening 100.
Figure 8 of Mathew does not disclose an opening that penetrates partly into the thin-film transistor layer without extending completely through the thin-film transistor layer.
However, figure 5 of Joo discloses an opening 241 that penetrates partly into the thin-film transistor layer 200 without extending completely 241 through the thin-film transistor layer 200.
Therefore, it would have been obvious to one of ordinary skill in the art to form the camera of figure 8 of Mathew extending into the opening as taught in figure 9 of Mathew in order to provide space for a larger camera to fit inside the housing.  See par [0055] of Mathew.   
It would also have been obvious to one of ordinary skill in the art to form the thin film transistor substrate of Mathew with the seating hole as taught in Joo in order to insert the projected portion of the camera therein and provide a larger pixel camera.  See par [0062] of Joo. 
With regard to claim 2, figure 9 of Mathew discloses that the display has an active area (“active area of display", par [0064]) and an inactive area (“inactive portions of display module 82", par [0051]), and wherein the opening 681 is formed in the inactive area (“inactive portions of display module 82", par [0051]).

With regard to claim 4, figure 9 of Mathew discloses that the camera 102 receives light through the unpolarized portion 681.
With regard to claim 5, figure 9 of Mathew discloses that the polarizer 68 comprises an opening 681 from which a portion of the polarizer 68 has been removed, and wherein the opening 681 overlaps the camera 102 and the opening (clear portions of 76 over 102, par [0063]) in the thin-film transistor layer 76.
With regard to claim 6, figure 9 of Mathew discloses that the camera 102 receives light through the opening 681 in the polarizer 68.
With regard to claims 7 and 11, figure 9 of Mathew discloses that the thin-film transistor layer 76 comprises: a substrate 76; and thin-film transistor circuitry 76 formed on the substrate 76. 
With regard to claim 8, figure 9 of Mathew discloses that the thin-film transistor layer 76 has first (top surface of 76) and second parallel (bottom surface of 76) opposing edges and third (Left edge of 76) and fourth parallel (right edge of 76) opposing edges that are perpendicular to the first (top surface of 76) and second parallel opposing edges (bottom surface of 76). 
Mathew does not disclose that the opening that penetrates partly into the thin film transistor layer is surrounded by the first, second, third, and fourth edges.

Therefore, it would have been obvious to one of ordinary skill in the art to form the thin film transistor substrate of Mathew with the seating hole as taught in Joo in order to insert the projected portion of the camera therein and provide a larger pixel camera.  See par [0062] of Joo.
With regard to claim 9, figure 9 of Mathew discloses an electronic device comprising: a light-sensing component 102; wherein the light sensing component 102 comprises a sensor 102 selected from the group consisting of: a camera 102 (“Electronic component 102 may be a camera”, par [0056]); and a display 82 comprising: a thin-film transistor layer 76 comprising an opening (“clear portions” of layer 76 under openings 87 and 681”, par [0063]) wherein a second portion (“clear portions” of layer 76 under openings 87 and 681”, par [0065]) of the thin-film transistor layer 76 overlaps the opening (“clear portions” of layer 76 under openings 87 and 681”, par [0063]), and a layer of polarizer material 68 that overlaps the opening (“clear portions” of layer 76 under openings 87 and 681”, par [0063]), wherein the layer of polarizer material 68 comprises a window 681 from which the polarizer material 68 has been removed 681, and wherein the light-sensing component 102 receives light through the window 681, the opening (“clear portions” of layer 76 under openings 87 and 681”, par [0063]) in the thin-film transistor layer 76, and the second portion (“clear portions” of layer 76 under openings 87 and 681”, par [0063]) of the thin-film transistor layer 76.

However, figure 8 of Mathew disclose that the light-sensing component 102 fills the opening 100. 
Figure 8 of Mathew does not disclose an opening from which a first portion of thin-film transistor layer is absent. 
However, figures 5 of Joo discloses an opening 241 from which a first portion of thin-film transistor layer 241 is absent.
Therefore, it would have been obvious to one of ordinary skill in the art to form the camera of figure 8 of Mathew extending into the opening as taught in figure 9 of Mathew in order to provide space for a larger camera to fit inside the housing.  See par [0055] of Mathew.   
It would also have been obvious to one of ordinary skill in the art to form the thin film transistor substrate of Mathew with the seating hole as taught in Joo in order to insert the projected portion of the camera therein and provide a larger pixel camera.  See par [0062] of Joo. 
With regard to claim 13, figure 9 of Mathew discloses that the light-sensing component is a camera 102.
With regard to claim 14, figure 9 of Mathew discloses that the light-sensing component 102 is an ambient light sensor (“ambient light sensor”, par [0056]).
With regard to claim 15, figure 9 of Mathew discloses that the light-sensing component 102 is a light-based proximity sensor (“proximity sensor”, par [0056]).

Mathew does not disclose that the opening extends only partially into the thin-film transistor layer; and wherein the camera has an outermost sidewall extending at least partly into the opening. 
However, figure 5 of Joo discloses that the opening 241 extends only partially into the thin-film transistor layer 200; and wherein the camera 240 has an outermost sidewall extending at least partly into the opening 241.
Therefore, it would also have been obvious to one of ordinary skill in the art to form the thin film transistor substrate of Mathew with the seating hole as taught in Joo in order to insert the projected portion of the camera therein and provide a larger pixel camera.  See par [0062] of Joo.

Mathew does not disclose that the electronic device further comprising: a speaker port along the parallel edge in the first pair along which the camera is mounted.
However, figure 5 of Joo discloses that the electronic device M further comprising: a speaker port 231 along the parallel edge in the first pair along which the camera 240 is mounted.
Therefore, it would have been obvious to one ordinary skill in the art to form the display module to Mathew with the speaker of Joo in order to provide a device that can covert electrical audio signal into a corresponding sound.  See par [0036] of Joo. 

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al. (US 2010/0315570) (“Mathew”), Joo et al. (US 2008/0039159) (“Joo”), and Hotelling (US 2011/0285661).
With regard to claim 10, Mathew and Joo do not disclose a touch sensor layer that overlaps the active area and the inactive area.
However, figure 11 of Hotelling discloses a touch sensor layer 1110 that overlaps the active area 1160 and the inactive area.

With regard to claim 12, Mathew and Joo do not disclose a touch sensor layer formed over the thin-film transistor layer.
However, figure 11 of Hotelling discloses a touch sensor layer formed over the thin-film transistor layer 1160.
Therefore, it would have been obvious to one of ordinary skill in the art to form over the thin-film transistor layer of Mathew with the touch panel as taught in Hotelling in order to provide touch screen input device.  See abstract of Hotelling. 

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al. (US 2010/0315570) (“Mathew”), Joo et al. (US 2008/0039159) (“Joo”), and Asuncion (US 8,861,198). 
With regard to claims 16 and 18, figure 9 of Mathew discloses a housing 26 having a metal portion [or] a glass portion (“metal, glass, etc”, par [0026]), wherein the display 82 and the light-sensing component 102 are mounted in the housing 26; 
Figure 9 of Mathew does not disclose a housing having a metal portion and a glass portion, and a glass cover layer that overlaps the display.
However, figure 2 of Mathew discloses a glass cover layer 36 that overlaps the display 32.
Figure 2 of Mathew and Joo do not disclose a housing having a glass portion. 

Therefore, it would have been obvious to one of ordinary skill in the art to form the display module of figure 9 of Mathew with the display glass as taught in figure 2 of Mathew in order to provide structure support to the display housing.  See par [0038] of Mathew. 
It would have been obvious to one of ordinary skill in the art to form the housing of Mathew with the glass impregnated plastic as taught in Asuncion in order to increase a strength and rigidity of the plastic portion and form mechanical joints without any adhesives or fasteners such as screws, rivets, etc.  See par col. 1 ll. 37-39 and 42-43 of Asuncion. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mathew et al. (US 2010/0315570) (“Mathew”), Joo et al. (US 2008/0039159) (“Joo”), Asuncion (US 8,861,198), and Hotelling (US 2011/0285661).
With regard to claim 19, Mathew, Joo, and Asuncion do not disclose a touch sensor layer formed over the thin-film transistor layer.
However, figure 11 of Hotelling discloses a touch sensor layer formed over the thin-film transistor layer 1160.
Therefore, it would have been obvious to one of ordinary skill in the art to form over the thin-film transistor layer of Mathew with the touch panel as taught in Hotelling in order to provide touch screen input device.  See abstract of Hotelling. 


Response to Arguments
Regarding claims 1, applicant argues on page 8 of the appeal brief that Joo does not include a display with a thin film transistor layer because the fig. 5 of Joo doesn't show that substrate 210 and 211 are part of a display.   However, fig. 5 of Joo disclose that "the display 220... is electrically connected to the circuitry supporting substrates 200 through a connection member 221.  See par [0047] of Joo. A display is an electronic device that presents information in visual form, which could include a screen and the accompanying circuitry to operate that screen. Thus the display 220 of Joo and the circuitry supporting substrate 200 could be construed together as the display recited in claim 1 of the instant application.  The circuit supporting substrates 200 would also include thin films of transistors that could be construed as the thin film transistor layer of the instant application because there is no language in the instant claim that limits the thin film transistor layer to only a single level of transistors.  This leaves the thin film transistor layer of the instant application open to the interpretation of being multiple levels of transistors within the same layer.   
	Applicant argues on page 8 of the appeal brief that Joo doesn't disclose the opening extends partially through the thin-film transistor layer.  However, figure 5 of Joo discloses an opening 241 that penetrates partly into the thin-film transistor layer 200 without extending completely 241 through the thin-film transistor layer 200. Therefore, it would also have been obvious to one of ordinary skill in the art to form the thin film transistor substrate of Mathew with the seating hole as taught in Joo in order to insert the projected portion of the camera therein and provide a larger pixel camera. See par [0062] of Joo. 

	Regarding claim 9, applicant argues the same as in claim 1 regarding the display and thin film transistor layer.  Applicant argues that Joo does not disclose the light-sensing component receiving light through the second portion, however fig. 9 of Mathew has the camera 102 receiving light through the "clear portion" in 76.  See par [0063] of Mathew.  Claim 9 remains rejected. 
	Regarding claims 16 and 18, a new rejection is recited above. 
	Claim 17 remains rejected for the same reasons as claims 1 and 9.  
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        4/9/2021